            Case 1:19-cv-11818-VEC Document 13 Filed 12/27/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 TAKE-TWO INTERACTIVE SOFTWARE, INC.,                      CASE NO. 19-cv-11818

                        Plaintiff,                         DECLARATION OF
                                                           MEGAN L. MCKEOWN, ESQ.
        - against -

 JOHNATHAN WYCKOFF and JOHN DOES 1–10,

                        Defendants.


I, MEGAN L. MCKEOWN, declare as follows:

       1.       I am an attorney at the law firm of Kirkland & Ellis LLP, counsel of record for

Plaintiff Take-Two Interactive Software, Inc. (“Take-Two”). I am licensed in the State of New

York and admitted to practice before this Court. I submit this declaration in support of Take-

Two’s motion for a preliminary injunction.

       2.       This declaration is based on my personal knowledge and is made to the best of my

knowledge, information, and belief.

Johnathan Wyckoff

       3.       On November 7, 2019, Kirkland & Ellis LLP, as outside counsel for Take-Two,

contacted Wyckoff by e-mail, setting forth Take-Two’s concerns regarding his development of

software files (“RDR-DEP” and the “RDRII Project”) that modify Take-Two’s Red Dead

Redemption (“RDRI”) and Red Dead Redemption II (“RDRII”) video games and requesting that

he confirm by no later than November 18, 2019, that he would not release any modification of

Take-Two’s video games.

       4.       Wyckoff has failed to give the requested confirmation.
            Case 1:19-cv-11818-VEC Document 13 Filed 12/27/19 Page 2 of 5



Take-Two

       5.       A true and correct copy of the U.S. Registration certificate for Grand Theft Auto V

is attached hereto as Exhibit 1. This registration issued within five years of the work’s first

publication.

       6.       A true and correct copy of the U.S. Registration certificate for Red Dead

Redemption (for Xbox 360) is attached hereto as Exhibit 2. This registration issued within five

years of the work’s first publication.

       7.       A true and correct copy of the U.S. Registration certificate for Red Dead

Redemption II (Xbox One) Game is attached hereto as Exhibit 3. This registration issued within

five years of the work’s first publication.

       8.       A true and correct copy of the article titled Grand Theft Auto V is Now the Best

Selling Game of All Time in U.S., which is available at https://www.geek.com/games/grand-theft-

auto-v-is-now-the-best-selling-game-of-all-time-in-u-s-1722078/, is attached hereto as Exhibit 4.

       9.       A true and correct copy of the article titled GTA 5 Breaks Seven Guinness World

Records, which is available at https://www.telegraph.co.uk/technology/video-

games/10367067/GTA-5-breaks-seven-Guinness-World-Records.html, is attached hereto as

Exhibit 5.

       10.      A true and correct copy of the article titled GTA 5 Sales Hit $1 Billion, Will

Outsell Entire Global Music Industry, which is available at

https://www.fool.com/investing/general/2013/09/28/gta-5-sales-hit-1-billion.aspx, is attached

hereto as Exhibit 6.

       11.      A true and correct copy of the article titled Grand Theft Auto 5 – inside the

creative process with Dan Houser, which is available at



                                                  2
         Case 1:19-cv-11818-VEC Document 13 Filed 12/27/19 Page 3 of 5



https://www.theguardian.com/technology/gamesblog/2013/sep/13/grand-theft-auto-5-dan-

houser, is attached hereto as Exhibit 7.

       12.     A true and correct copy of the article titled Earnings report roundup: Game

industry winners and losers in Q4 2017, which is available at

https://www.gamasutra.com/view/news/315575/Earnings_report_roundup_Game_industry_winn

ers_and_losers_in_Q4_2017.php, is attached hereto as Exhibit 8.

       13.     A true and correct copy of a WayBack Machine preservation of the article titled

Game of the Year, which is available at

https://web.archive.org/web/20130619193120/http:/www.gamespot.com/best-of-2010/game-of-

the-year/index.html, is attached hereto as Exhibit 9.

       14.     A true and correct copy of the article titled Game of the Year 2010, which is

available at http://www.gamespy.com/articles/114/1141516p9.html, is attached hereto as Exhibit

10.

       15.     A true and correct copy of the article titled Spike TV Announces 2010 ‘Video

Game Awards’ Winners, which is available at https://www.prnewswire.com/news-releases/spike-

tv-announces-2010-video-game-awards-winners-111735219.html, is attached hereto as Exhibit

11.

       16.     A true and correct copy of the article titled Red Dead Redemption 2 named Game

of the Year at Italian Video Game Awards, which is available at

https://www.gamesindustry.biz/articles/2019-04-12-red-dead-redemption-2-named-game-of-the-

year-at-italian-video-game-awards, is attached hereto as Exhibit 12.

       17.     A true and correct copy of the article titled Best Xbox One Game of 2018, which

is available at https://www.ign.com/articles/2018/12/10/best-xbox-one-game-2018, is attached



                                                3
         Case 1:19-cv-11818-VEC Document 13 Filed 12/27/19 Page 4 of 5



hereto as Exhibit 13.

       18.     A true and correct copy of the article titled All the Winners from the Australian

Game Awards, which is available at https://press-start.com.au/news/2018/12/20/all-the-winners-

from-the-australian-games-awards/, is attached hereto as Exhibit 14.

       19.     A true and correct copy of the article titled Way Down Deep in the Wild, Wild

West, which is available at

https://www.nytimes.com/2010/05/17/arts/television/17dead.html?pagewanted=1&ref=arts&adx

nnlx=1274040389-CuFVDLWDBDlpDF6qkY2xnA, is attached hereto as Exhibit 15.

       20.     A true and correct copy of the article titled Red Dead Redemption 2 could hit 20

million in sales – and turn a profit – by December, which is available at

https://venturebeat.com/2018/10/31/red-dead-redemption-2-could-hit-20-million-in-sales-and-

turn-a-profit-by-december/, is attached hereto as Exhibit 16.


Additional Documents

       21.     A true and correct copy of the article titled Here’s why Facebook’s $1 billion

Instagram acquisition was such a great deal, which is available at

https://www.vox.com/2017/4/9/15235940/facebook-instagram-acquisition-anniversary, is

attached hereto as Exhibit 17.

       22.     A true and correct copy of the article titled Instagram, Facebook, and the New

Zero-Revenue Acquisitions, which is available at

https://www.fastcompany.com/1830288/instagram-facebook-and-new-zero-revenue-acquisitions,

is attached hereto as Exhibit 18.




                                                4
        Case 1:19-cv-11818-VEC Document 13 Filed 12/27/19 Page 5 of 5



      I declare under penalty of perjury that the foregoing is true and correct.



Executed this 26th day of December, 2019.                    /s/ Megan L. McKeown
                                                            Megan L. McKeown, Esq.




                                                5
